Citation Nr: 0737876	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was notified in September 2007 that he was 
scheduled for a December 2007 Central Office hearing before 
the Board.  However, correspondence received in November 2007 
indicates that, for health reasons, the veteran is no longer 
able to travel to Washington, D.C. for his hearing; thus, he 
requests a videoconference hearing instead.  In light of such 
circumstances, the Board finds that this matter should be 
REMANDED to schedule the veteran for a videoconference 
hearing.  See 38 C.F.R. § 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing as per his 
request.  Appropriate notification should 
be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



